United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1591
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
William Smith, Jr.,                     *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: July 16, 2002
                              Filed: July 22, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       William Smith, Jr., pleaded guilty to committing bank robbery and jeopardizing
a person’s life with a dangerous weapon. See 18 U.S.C. § 2113(a), (d) (2000). The
District Court1 sentenced Smith to seventy-one months of imprisonment and three
years of supervised release and ordered him to pay $12,069 in restitution. On appeal,
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the sentence is excessive. Smith has filed a pro se


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
supplemental brief in which he seems to criticize counsel’s performance before the
District Court.

      Smith’s allegedly excessive sentence is unreviewable on appeal because it was
imposed within the applicable Guidelines range. See United States v. Woodrum, 959
F.2d 100, 101 (8th Cir. 1992) (per curiam). Smith’s ineffective-assistance claim
should be brought, if at all, in a 28 U.S.C. § 2255 proceeding. See United States v.
Hernandez, 281 F.3d 746, 749 (8th Cir. 2002). Having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we find that there are no
nonfrivolous issues.

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-